Order affirmed, without costs, in the following memorandum: In exchange for the transfer of certain lands to be used for park purposes, the State agreed to permit the grantor the exclusive right, along with State vehicles, to operate his vehicles on the transferred land following vesting of title in the State. This exchange was the result of arm’s length negotiations between the parties, fundamental to the contract and which uniquely benefited the grantor. Such a bargain for benefit to both parties was consideration sufficient to support this agreement. The approval of the Comptroller required by the contract was, under circumstances where no funds were to be transferred to the grantor, purely a ministerial act, in effect a condition subsequent, eventually accomplished which would not affect the existence or enforceability of the contract.
Concur: Chief Judge Fuld and Judges Burke, Breitbl, Jasen, Gabrielli, Jones and Wachtler.